*639ON MOTION

ORDER

Upon consideration of James D. Sims’ motions for reconsideration of the court’s order dismissing his appeal for failure to file the joint appendix, and for leave to file a reply brief and the joint appendix out of time,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted. The mandate is recalled, the dismissal order is vacated, and the case is reinstated.
(2) The motion for leave to file out of time is granted. The reply brief and joint appendix, if they have not already been filed, are due within 14 days of the date of filing of this order.